


 
FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) is made and entered into as of the 7th day of February,
2012, between HERITAGE-CRYSTAL CLEAN, LLC, an Indiana limited liability company
(“Borrower”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).


WHEREAS, the Borrower and the Lender are party to that certain Third Amended and
Restated Credit Agreement, dated as of December 14, 2009, as amended from time
to time (the “Credit Agreement”), pursuant to which the Lender has extended
credit to the Borrower on the terms set forth therein;


WHEREAS, the Borrower has requested that the Lender, and the Lender has agreed
to, on the terms and subject to the conditions set forth herein, amend Section
6.12(c) of the Credit Agreement as set forth below;


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement. This Fourth Amendment
shall constitute a Loan Document for all purposes of the Loan Agreement and the
other Loan Documents.


2.Amendment to Section 6.12(c) (Capital Expenditures) of the Credit Agreement.
Section 6.12(c) of the Credit Agreement is hereby amended by deleting the
reference to “$42,000,000” contained therein and replacing it with the
following: “$48,000,000”.


3.Conditions to Effectiveness. Upon the receipt by the Lender of a counterpart
signature page to this Fourth Amendment duly executed and delivered by the
Borrower, the Parent and the Lender, this Fourth Amendment shall be deemed
effective as of December 31, 2011.


4.Representations and Warranties. The Borrower represents and warrants to the
Lender as follows:


(a)     The execution, delivery and performance of this Fourth Amendment and the
transactions contemplated hereby (i) are within the authority of each of the
Loan Parties, (ii) have been duly authorized by all necessary corporate
proceedings by each of the corporate Loan Parties, and by all necessary
proceedings by the managers or members (as required) by each of the limited
liability company Loan Parties, (iii) do not conflict with or result in any
material breach or contravention of any provision of law, statute, rule or
regulation to which any of the Loan Parties is subject or any judgment, order,
writ, injunction, license or permit applicable to any of the Loan Parties so as
to materially adversely affect the assets, business or any activity of the Loan
Parties, and (iv) do not conflict with any provision of the corporate charter,
articles or bylaws of the corporate Loan Parties, the articles of organization
or operating agreements of the limited liability company Loan Parties, or any
agreement or other instrument binding upon any of the Loan Parties.


(b)    The execution, delivery and performance of this Fourth Amendment and the
other Loan Documents will result in valid and legally binding obligations of the
Loan Parties enforceable against them in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors' rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief or other equitable remedy is subject to the discretion of the court
before which any proceeding therefor may be brought.


(c)    The execution, delivery and performance by the Loan Parties of this
Fourth Amendment, and the transactions contemplated hereby and thereby, do not
require any approval or consent of, or filing with, any third party or
governmental agency or authority.


(d)    The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects as of the date hereof,
both before and after giving effect to this Fourth Amendment, as though made on
and as of the date hereof, except to the extent that such representations and
warranties specifically




--------------------------------------------------------------------------------




refer to an earlier date, in which case they shall be true and correct as of
such earlier date. For purposes of this Paragraph 4(d), the representations and
warranties contained in Section 5.05(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.01(a) of
the Credit Agreement.


(e)     Both before and after giving effect to this Fourth Amendment, no Default
or Event of Default under (and as defined in) the Credit Agreement has occurred
and is continuing.


5.    No Waiver. Nothing contained herein shall be deemed to (i) constitute a
waiver of any Default or Event of Default that may heretofore or hereafter occur
or have occurred and be continuing or, except as expressly provided herein, to
otherwise modify any provision of the Credit Agreement or other Loan Document,
or (ii) give rise to any defenses or counterclaims to the Lender's right to
compel payment of the Obligations when due or to otherwise enforce its rights
and remedies under the Credit Agreement and the other Loan Documents.


6.    Ratification, etc. Except as expressly amended hereby, the Credit
Agreement, the other Loan Documents, all documents, instruments and agreements
related thereto and the Obligations are hereby ratified and confirmed in all
respects and shall continue in full force and effect. This Fourth Amendment and
the Credit Agreement shall hereafter be read and construed together as a single
document, and all references in the Credit Agreement, any other Loan Document or
any agreement or instrument related to the Credit Agreement shall hereafter
refer to the Credit Agreement as amended by this Fourth Amendment.


7.    GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


8.    Counterparts; Etc. This Fourth Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Any counterpart signed by all parties may be introduced into
evidence in any action or proceeding without having to produce or account for
the other counterparts. Likewise, the existence of this Fourth Amendment may be
established by the introduction into evidence of counterparts that are
separately signed, provided they are otherwise identical in all material
respects. This Fourth Amendment may be established by the introduction into
evidence of counterparts that are separately signed, provided they are otherwise
identical in all material respects. This Fourth Amendment, to the extent signed
and delivered by means of a facsimile machine or other electronic transmission
in which the actual signature is evident, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto, each other party hereto
or thereto shall re-execute original forms hereof and deliver them to all other
parties. No party hereto shall raise the use of a facsimile machine or other
electronic transmission in which the actual signature is evident to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated though the use of a facsimile machine or other
electronic transmission in which the actual signature is evident as a defense to
the formation of a contract and each party forever waives such defense.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has duly executed this Fourth
Amendment to Third Amended and Restated Credit Agreement as of the date first
set forth above.


HERITAGE-CRYSTAl CLEAN, LLC, an
Indiana limited liability company
                        
By: ______________________________    
Name: Joseph Chalhoub
Title: President and Chief Executive Officer


                        
BANK OF AMERICA, N.A.


By: ______________________________
Name: Maria F. Maia
Title: Managing Director




By its signature below, the Parent hereby acknowledges and agrees to the terms
of this Fourth Amendment, including, without limitation, the representations,
warranties, affirmative covenants and negative covenants applicable to the
Parent contained herein. The Parent hereby affirms its obligations of payment
and performance under the Guaranty dated as of May 30, 2008 by the Parent, and
agrees that all "Obligations", as defined int he Credit Agreement and after
giving effect to this Fourth Amendment, are covered by and guaranteed under the
Guaranty.
        
HERITAGE-CRYSTAL CLEAN, INC.,
a Delaware Corporation


By: ________________________________
Name: Joseph Chalhoub
Title: President and Chief Executive Officer


